Filed 7/31/13 Glaski v. Bank of America CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

THOMAS A. GLASKI,
                                                                                           F064556
    Plaintiff and Appellant,
                                                                           (Super. Ct. No. 09CECG03601)
    v.

BANK OF AMERICA, NATIONAL                                                                OPINION
ASSOCIATION et al.

    Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Fresno County. Alan M.
Simpson, Judge.
         Law Offices of Richard L. Antognini and Richard L. Antognini; Law Offices of
Catarina M. Benitez and Catarina M. Benitez, for Plaintiff and Appellant.
         AlvaradoSmith, Theodore E. Bacon, and Mikel A. Glavinovich, for Defendants
and Respondents.
                                                        -ooOoo-
                                    INTRODUCTION
       Before Washington Mutual Bank, FA (WaMu) was seized by federal banking
regulators in 2008, it made many residential real estate loans and used those loans as
collateral for mortgage-backed securities.1 Many of the loans went into default, which
led to nonjudicial foreclosure proceedings. Some of the foreclosures generated lawsuits,
which raised a wide variety of claims. The allegations that the instant case shares with
some of the other lawsuits are that (1) documents related to the foreclosure contained
forged signatures of Deborah Brignac and (2) the foreclosing entity was not the true
owner of the loan because its chain of ownership had been broken by a defective transfer
of the loan to the securitized trust established for the mortgage-backed securities. Here,
the specific defect alleged is that the attempted transfers were made after the closing date
of the securitized trust holding the pooled mortgages and therefore the transfers were
ineffective.
       In this appeal, the borrower contends the trial court erred by sustaining
defendants’ demurrer as to all of his causes of action attacking the nonjudicial
foreclosure. We conclude that, although the borrower’s allegations are somewhat
confusing and may contain contradictions, he nonetheless has stated a wrongful


       1  Mortgage-backed securities are created through a complex process known as
“securization.” (See Levitin & Twomey, Mortgage Servicing (2011) 28 Yale J. on Reg. 1,
13 [“a mortgage securitization transaction is extremely complex”].) In simplified terms,
“securitization” is the process where (1) many loans are bundled together and transferred
to a passive entity, such as a trust, and (2) the trust holds the loans and issues investment
securities that are repaid from the mortgage payments made on the loans. (Oppenheim &
Trask-Rahn, Deconstructing the Black Magic of Securitized Trusts: How the Mortgage-
Backed Securitization Process is Hurting the Banking Industry’s Ability to Foreclose and
Proving the Best Offense for a Foreclosure Defense (2012) 41 Stetson L.Rev. 745, 753-
754 (hereinafter, Deconstructing Securitized Trusts).) Hence, the securities issued by the
trust are “mortgage-backed.” For purposes of this opinion, we will refer to such a trust as
a “securitized trust.”


                                             2
foreclosure claim under the lenient standards applied to demurrers. We conclude that a
borrower may challenge the securitized trust’s chain of ownership by alleging the
attempts to transfer the deed of trust to the securitized trust (which was formed under
New York law) occurred after the trust’s closing date. Transfers that violate the terms of
the trust instrument are void under New York trust law, and borrowers have standing to
challenge void assignments of their loans even though they are not a party to, or a third
party beneficiary of, the assignment agreement.
       We therefore reverse the judgment of dismissal and remand for further
proceedings.
                                           FACTS
The Loan
       Thomas A. Glaski, a resident of Fresno County, is the plaintiff and appellant in
this lawsuit. The operative second amended complaint (SAC) alleges the following:
In July 2005, Glaski purchased a home in Fresno for $812,000 (the Property). To
finance the purchase, Glaski obtained a $650,000 loan from WaMu. Initial monthly
payments were approximately $1,700. Glaski executed a promissory note and a deed of
trust that granted WaMu a security interest in the Property (the Glaski deed of trust).
Both documents were dated July 6, 2005. The Glaski deed of trust identified WaMu as
the lender and the beneficiary, defendant California Reconveyance Company (California
Reconveyance) as the trustee, and Glaski as the borrower.
       Paragraph 20 of the Glaski deed of trust contained the traditional terms of a deed
of trust and states that the note, together with the deed of trust, can be sold one or more
times without prior notice to the borrower. In this case, a number of transfers purportedly
occurred. The validity of attempts to transfer Glaski’s note and deed of trust to a
securitized trust is a fundamental issue in this appeal.



                                              3
       Paragraph 22—another provision typical of deeds of trust—sets forth the remedies
available to the lender in the event of a default. Those remedies include (1) the lender’s
right to accelerate the debt after notice to the borrower and (2) the lender’s right to
“invoke the power of sale” after the borrower has been given written notice of default and
of the lender’s election to cause the property to be sold. Thus, under the Glaski deed of
trust, it is the lender-beneficiary who decides whether to pursue nonjudicial foreclosure in
the event of an uncured default by the borrower. The trustee implements the lender-
beneficiary’s decision by conducting the nonjudicial foreclosure.2
       Glaski’s loan had an adjustable interest rate, which caused his monthly loan
payment to increase to $1,900 in August 2006 and to $2,100 in August 2007. In August
2008, Glaski attempted to work with WaMu’s loan modification department to obtain a
modification of the loan. There is no dispute that Glaski defaulted on the loan by failing
to make the monthly installment payments.
Creation of the WaMu Securitized Trust
       In late 2005, the WaMu Mortgage Pass-Through Certificates Series 2005-AR17
Trust was formed as a common law trust (WaMu Securitized Trust) under New York
law. The corpus of the trust consists of a pool of residential mortgage notes purportedly
secured by liens on residential real estate. La Salle Bank, N.A., was the original trustee
for the WaMu Securitized Trust.3 Glaski alleges that the WaMu Securitized Trust has no

       2 Civil Code section 2924, subdivision (a)(1) states that a “trustee, mortgagee, or
beneficiary, or any of their authorized agents” may initiate the nonjudicial foreclosure
process. This statute and the provision of the Glaski deed of trust are the basis for
Glaski’s position that the nonjudicial foreclosure in this case was wrongful—namely, that
the power of sale in the Glaski deed of trust was invoked by an entity that was not the
true beneficiary.
       3Glaski’s pleading does not allege that LaSalle Bank was the original trustee
when the WaMu Securitized Trust was formed in late 2005, but filings with the Securities
and Exchange Commission identify LaSalle Bank as the original trustee. We provide this

                                              4
continuing duties other than to hold assets and to issue various series of certificates of
investment. A description of the certificates of investment as well as the categories of
mortgage loans is included in the prospectus filed with the Securities and Exchange
Commission (SEC) on October 21, 2005. Glaski alleges that the investment certificates
issued by the WaMu Securitized Trust were duly registered with the SEC.
       The closing date for the WaMu Securitized Trust was December 21, 2005, or 90
days thereafter. Glaski alleges that the attempt to assign his note and deed of trust to the
WaMu Securitized Trust was made after the closing date and, therefore, the assignment
was ineffective. (See fn. 12, post.)
WaMu’s Failure and Transfers of the Loan
       In September 2008, WaMu was seized by the Office of Thrift Supervision and the
Federal Deposit Insurance Corporation (FDIC) was appointed as a receiver for WaMu.
That same day, the FDIC, in its capacity as receiver, sold the assets and liabilities of
WaMu to defendant JPMorgan Chase Bank, N.A., (JP Morgan). This transaction was
documented by a “PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK”
(boldface and underlining omitted) between the FDIC and JP Morgan dated as of
September 25, 2008. If Glaski’s loan was not validly transferred to the WaMu
Securitized Trust, it is possible, though not certain, that JP Morgan acquired the Glaski
deed of trust when it purchased WaMu assets from the FDIC.4 JP Morgan also might
have acquired the right to service the loans held by the WaMu Securitized Trust.


information for background purposes only and it plays no role in our decision in this
appeal.
       4  Another possibility, which was acknowledged by both sides at oral argument, is
that the true holder of the note and deed of trust cannot be determined at this stage of the
proceedings. This lack of certainty regarding who holds the deed of trust is not
uncommon when a securitized trust is involved. (See Mortgage and Asset Backed
Securities Litigation Handbook (2012) § 5:114 [often difficult for securitized trust to

                                              5
       In September 2008, Glaski spoke to a representative of defendant Chase Home
Finance LLC (Chase),5 which he believed was an agent of JP Morgan, and made an oral
agreement to start the loan modification process. Glaski believed that Chase had taken
over loan modification negotiations from WaMu.
       On December 9, 2008, two documents related to the Glaski deed of trust were
recorded with the Fresno County Recorder: (1) an “ASSIGNMENT OF DEED OF
TRUST” and (2) a “NOTICE OF DEFAULT AND ELECTION TO SELL UNDER
DEED OF TRUST” (boldface omitted; hereinafter the NOD). The assignment stated that
JP Morgan transferred and assigned all beneficial interest under the Glaski deed of trust
to “LaSalle Bank NA as trustee for WaMu [Securitized Trust]” together with the note
described in and secured by the Glaski deed of trust.6
Notice of Default and Sale of the Property
       The NOD informed Glaski that (1) the Property was in foreclosure because he was
behind in his payments7 and (2) the Property could be sold without any court action.

prove ownership by showing a chain of assignments of the loan from the originating
lender].)
       5 It appears this company is no longer a separate entity. The certificate of
interested entities filed with the respondents’ brief refers to “JPMorgan Chase Bank, N.A.
as successor by merger to Chase Home Finance, LLC.”
       6 One controversy presented by this appeal is whether this court should consider
the December 9, 2008, assignment of deed of trust, which is not an exhibit to the SAC.
Because the trial court took judicial notice of the existence and recordation of the
assignment earlier in the litigation, we too will consider the assignment, but will not
presume the matters stated therein are true. (See pt. IV.B, post.) For instance, we will
not assume that JP Morgan actually held any interests that it could assign to LaSalle
Bank. (See Herrera v. Deutsche Bank National Trust Co. (2011) 196 Cal.App.4th 1366,
1375 [taking judicial notice of a recorded assignment does not establish assignee’s
ownership of deed of trust].)
       7Specifically, the notice stated that his August 2008 installment payment and all
subsequent installment payments had not been made.


                                             6
The NOD also stated that “the present beneficiary under” the Glaski deed of trust had
delivered to the trustee a written declaration and demand for sale. According to the
NOD, all sums secured by the deed of trust had been declared immediately due and
payable and that the beneficiary elected to cause the Property to be sold to satisfy that
obligation.
       The NOD stated the amount of past due payments was $11,200.78 as of December
8, 2008.8 It also stated: “To find out the amount you must pay, or to arrange for payment
to stop the foreclosure, … contact: JPMorgan Chase Bank, National Association, at 7301
BAYMEADOWS WAY, JACKSONVILLE, FL 32256, (877) 926-8937.”
       Approximately three months after the NOD was recorded and served, the next
official step in the nonjudicial foreclosure process occurred. On March 12, 2009, a
“NOTICE OF TRUSTEE’S SALE” was recorded by the Fresno County Recorder (notice
of sale). The sale was scheduled for April 1, 2009. The notice stated that Glaski was in
default under his deed of trust and estimated the amount owed at $734,115.10.
       The notice of sale indicated it was signed on March 10, 2009, by Deborah
Brignac, as Vice President for California Reconveyance. Glaski alleges that Brignac’s
signature was forged to effectuate a fraudulent foreclosure and trustee’s sale of his
primary residence.
       Glaski alleges that from March until May 2009, he was led to believe by his
negotiations with Chase that a loan modification was in process with JP Morgan.

       8  The signature block at the end of the NOD indicated it was signed by Colleen
Irby as assistant secretary for California Reconveyance. The first page of the notice
stated that recording was requested by California Reconveyance. Affidavits of mailing
attached to the SAC stated that the declarant mailed copies of the notice of default to
Glaski at his home address and to Bank of America, care of Custom Recording Solutions,
at an address in Santa Ana, California. The affidavits of mailing are the earliest
documents in the appellate record indicating that Bank of America had any involvement
with Glaski’s loan.


                                              7
       Despite these negotiations, a nonjudicial foreclosure sale of the Property was
conducted on May 27, 2009. Bank of America, as successor trustee for the WaMu
Securitized Trust and beneficiary under the Glaski deed of trust, was the highest bidder at
the sale.
       On June 15, 2009, another “ASSIGNMENT OF DEED OF TRUST” was recorded
with the Fresno County Recorder. This assignment, like the assignment recorded in
December 2008, identified JP Morgan as the assigning party. The entity receiving all
beneficial interest under the Glaski deed of trust was identified as Bank of America, “as
successor by merger to ‘LaSalle Bank NA as trustee for WaMu [Securitized Trust] .…”9
The assignment of deed of trust indicates it was signed by Brignac, as Vice President for
JP Morgan. Glaski alleges that Brignac’s signature was forged.
       The very next document filed by the Fresno County Recorder on June 15, 2009,
was a “TRUSTEE’S DEED UPON SALE.” (Boldface omitted.) The trustee’s deed upon
sale stated that California Reconveyance, as the duly appointed trustee under the Glaski
deed of trust, granted and conveyed to Bank of America, as successor by merger to La
Salle NA as trustee for the WaMu Securitized Trust, all of its right, title and interest to
the Property. The trustee’s deed upon sale stated that the amount of the unpaid debt and
costs was $738,238.04 and that the grantee, paid $339,150 at the trustee’s sale, either in
lawful money or by credit bid.
                                     PROCEEDINGS
       In October 2009, Glaski filed his original complaint. In August 2011, Glaski filed
the SAC, which alleged the following numbered causes of action:




       9    Bank of America took over La Salle Bank by merger in 2007.


                                              8
       (1) Fraud against JPMorgan and California Reconveyance for the alleged forged
signatures of Deborah Brignac as vice president for California Reconveyance and then as
vice president of JPMorgan;
       (2) Fraud against all defendants for their failure to timely and properly transfer the
Glaski loan to the WaMu Securitized Trust and their representations to the contrary;
       (3) Quiet title against Bank of America, Chase, and California Reconveyance
based on the broken chain of title caused by the defective transfer of the loan to the
WaMu Securitized Trust;
       (4) Wrongful foreclosure against all defendants, based on the forged signatures of
Deborah Brignac and the failure to timely and properly transfer the Glaski loan to the
WaMu Securitized Trust;
       (5) Declaratory relief against all defendants, based on the above acts by
defendants;
       (8) Cancellation of various foreclosure documents against all defendants, based on
the above acts by the defendants; and
       (9) Unfair practices under California Business and Professions Code section
17200, et seq., against all defendants.
       Among other things, Glaski raised questions regarding the chain of ownership, by
contending that the defendants were not the lender or beneficiary under his deed of trust
and, therefore, did not have the authority to foreclose.
       In September 2011, defendants filed a demurrer that challenged each cause of
action in the SAC on the grounds that it failed to state facts sufficient to constitute a
claim for relief. With respect to the wrongful foreclosure cause of action, defendants
argued that Glaski failed to allege (1) any procedural irregularity that would justify
setting aside the presumptively valid trustee’s sale and (2) that he could tender the
amount owed if the trustee’s sale were set aside.

                                               9
       To support their demurrer to the SAC, defendants filed a request for judicial notice
concerning (1) Order No. 2008-36 of the Office of Thrift Supervision, dated September
25, 2008, appointing the FDIC as receiver of Washington Mutual Bank and (2) the
Purchase and Assumption Agreement Whole Bank between the FDIC and JP Morgan
dated as of September 25, 2008, concerning the assets, deposits and liabilities of
Washington Mutual Bank.10
       Glaski opposed the demurrer, arguing that breaks in the chain of ownership of his
deed of trust were sufficiently alleged. He asserted that Brignac’s signature was forged
and the assignment bearing that forgery was void. His opposition also provided a more
detailed explanation of his argument that his deed of trust had not been effectively
transferred to the WaMu Securitized Trust that held the pool of mortgage loans. Thus, in
Glaski’s view, Bank of America’s claim as the successor trustee is flawed because the
trust never held his loan.
       On November 15, 2011, the trial court heard argument from counsel regarding the
demurrer. Counsel for Glaski argued, among other things, that the possible ratification of
the allegedly forged signatures of Brignac presented an issue of fact that could not be
resolved at the pleading stage.
       Later that day, the court filed a minute order adopting its tentative ruling. As
background for the issues presented in this appeal, we will describe the trial court’s ruling
on Glaski’s two fraud causes of action and his wrongful foreclosure cause of action.
       The ruling stated that the first cause of action for fraud was based on an allegation
that defendants misrepresented material information by causing a forged signature to be


       10 The trial court did not explicitly rule on defendants’ request for judicial notice
of these documents, but referred to matters set forth in these documents in its ruling.
Therefore, for purposes of this appeal, we will infer that the trial court granted the
request.


                                             10
placed on the June 2009 assignment of deed of trust. The ruling stated that if the
signature of Brignac was forged, California Reconveyance “ratified the signature by
treating it as valid.” As an additional rationale, the ruling cited Gomes v. Countrywide
Home Loans, Inc. (2011) 192 Cal.App.4th 1149 (Gomes) for the proposition that the
exhaustive nature of California’s nonjudicial foreclosure scheme prohibited the
introduction of additional requirements challenging the authority of the lender’s nominee
to initiate nonjudicial foreclosure.
       As to the second cause of action for fraud, the ruling noted the allegation that the
Glaski deed of trust was transferred to the WaMu Securitized Trust after the trust’s
closing date and summarized the claim as asserting that the Glaski deed of trust had been
improperly transferred and, therefore, the assignment was void ab initio. The ruling
rejected this claim, stating: “[T]o reiterate, Gomes v. Countrywide, supra holds that there
is no legal basis to challenge the authority of the trustee, mortgagee, beneficiary, or any
of their authorized agents to initiate the foreclosure process citing Civil Code § 2924,
subd. (a)(1).”
       The ruling stated that the fourth cause of action for wrongful foreclosure was
“based upon the invalidity of the foreclosure sale conducted on May 27, 2009 due to the
‘forged’ signature of Deborah Brignac and the failure of Defendants to ‘provide a chain
of title of the note and the mortgage.’” The ruling stated that, as explained earlier, “these
contentions are meritless” and sustained the general demurrer to the wrongful foreclosure
claim without leave to amend.
       Subsequently, a judgment of dismissal was entered and Glaski filed a notice of
appeal.




                                             11
                                       DISCUSSION
I.     STANDARD OF REVIEW
       The trial court sustained the demurrer to the SAC on the ground that it did “not
state facts sufficient to constitute a cause of action.” (Code Civ. Proc., § 430.10, subd.
(e).) The standard of review applicable to such an order is well settled. “[W]e examine
the complaint de novo to determine whether it alleges facts sufficient to state a cause of
action under any legal theory .…” (McCall v. PacifiCare of Cal., Inc. (2001) 25 Cal.4th
412, 415.)
       When conducting this de novo review, “[w]e give the complaint a reasonable
interpretation, reading it as a whole and its parts in their context. [Citation.] Further, we
treat the demurrer as admitting all material facts properly pleaded, but do not assume the
truth of contentions, deductions or conclusions of law. [Citations.]” (City of Dinuba v.
County of Tulare (2007) 41 Cal.4th 859, 865.) Our consideration of the facts alleged
includes “those evidentiary facts found in recitals of exhibits attached to a complaint.”
(Satten v. Webb (2002) 99 Cal.App.4th 365, 375.) “We also consider matters which may
be judicially noticed.” (Serrano v. Priest (1971) 5 Cal.3d 584, 591; see Code Civ. Proc.,
§ 430.30, subd. (a) [use of judicial notice with demurrer].) Courts can take judicial notice
of the existence, content and authenticity of public records and other specified
documents, but do not take judicial notice of the truth of the factual matters asserted in
those documents. (Mangini v. R.J. Reynolds Tobacco Co. (1994) 7 Cal.4th 1057, 1063,
overruled on other grounds in In re Tobacco Cases II (2007) 41 Cal.4th 1257, 1262.)
       We note “in passing upon the question of the sufficiency or insufficiency of a
complaint to state a cause of action, it is wholly beyond the scope of the inquiry to
ascertain whether the facts stated are true or untrue” as “[t]hat is always the ultimate
question to be determined by the evidence upon a trial of the questions of fact.” (Colm v.
Francis (1916) 30 Cal.App. 742, 752.) )

                                             12
II.    FRAUD
       A.     Rules for Pleading Fraud
       The elements of a fraud cause of action are (1) misrepresentation, (2) knowledge
of the falsity or scienter, (3) intent to defraud—that is, induce reliance, (4) justifiable
reliance, and (5) resulting damages. (Lazar v. Superior Court (1996) 12 Cal.4th 631,
638.) These elements may not be pleaded in a general or conclusory fashion. (Id. at p.
645.) Fraud must be pled specifically—that is, a plaintiff must plead facts that show with
particularity the elements of the cause of action. (Ibid.)
       In their demurrer, defendants contended facts establishing detrimental reliance
were not alleged.
       B.     First Cause of Action for Fraud, Lack of Specific Allegations of Reliance
       Glaski’s first cause of action, which alleges a fraud implemented through forged
documents, alleges that defendants’ act “caused Plaintiff to rely on the recorded
documents and ultimately lose the property which served as his primary residence, and
caused Plaintiff further damage, proof of which will be made at trial.”
       This allegation is a general allegation of reliance and damage. It does not identify
the particular acts Glaski took because of the alleged forgeries. Similarly, it does not
identify any acts that Glaski did not take because of his reliance on the alleged forgeries.
Therefore, we conclude that Glaski’s conclusory allegation of reliance is insufficient
under the rules of law that require fraud to be pled specifically. (Lazar v. Superior Court,
supra, 12 Cal.4th at p. 645.)
       The next question is whether the trial court abused its discretion in sustaining the
demurrer to the first fraud cause of action without leave to amend.
       In March 2011, the trial court granted Glaski leave to amend when ruling on
defendants’ motion for judgment on the pleadings. The court indicated that Glaski’s




                                              13
complaint had jumbled together many different statutes and theories of liability and
directed Glaski to avoid “chain letter” allegations in his amended pleading.
       Glaski’s first amended complaint set forth two fraud causes of action that are
similar to those included in the SAC.
       Defendants demurred to the first amended complaint. The trial court’s minute
order states: “Plaintiff is advised for the last time to plead each cause of action such that
only the essential elements for the claim are set forth without reincorporation of lengthy
‘general allegations’. In other words, the ‘facts’ to be pleaded are those upon which
liability depends (i.e., ‘the facts constituting the cause of action’).”
       After Glaski filed his SAC, defendants filed a demurrer. Glaski then filed an
opposition that asserted he had properly alleged detrimental reliance. He did not argue he
could amend to allege specifically the action he took or did not take because of his
reliance on the alleged forgeries.
       Accordingly, Glaski failed to carry his burden of demonstrating he could allege
with the requisite specificity the elements of justifiable reliance and damages resulting
from that reliance. (See Blank v. Kirwan (1985) 39 Cal.3d 311, 318 [the burden of
articulating how a defective pleading could be cured is squarely on the plaintiff].)
Therefore, we conclude that the trial court did not abuse its discretion when it denied
leave to amend as to the SAC’s first cause of action for fraud.
       C.     Second Fraud Cause of Action, Lack of Specific Allegations of Reliance
       Glaski’s second cause of action for fraud alleged that WaMu failed to transfer his
note and deed of trust into the WaMu Securitized Trust back in 2005. Glaski further
alleged, in essence, that defendants attempted to rectify WaMu’s failure by engaging in a
fraudulent scheme to assign his note and deed of trust into the WaMu Securitized Trust.
The scheme was implemented in 2008 and 2009 and its purpose was to enable defendants
to fraudulently foreclosure against the Property.

                                               14
       The second cause of action for fraud attempts to allege detrimental reliance in the
following sentence: “Defendants, and each of them, also knew that the act of recording
the Assignment of Deed of trust without the authorization to do so would cause Plaintiff
to rely upon Defendants’ actions by attempting to negotiate a loan modification with
representatives of Chase Home Finance, LLC, agents of JP MORGAN.” The assignment
mentioned in this allegation is the assignment of deed of trust recorded in June 2009—no
other assignment of deed of trust is referred to in the second cause of action.
       The allegation of reliance does not withstand scrutiny. The act of recording the
allegedly fraudulent assignment occurred in June 2009, after the trustee’s sale of the
Property had been conducted. If Glaski was induced to negotiate a loan modification at
that time, it is unclear how negotiations occurring after the May 2009 trustee’s sale could
have diverted him from stopping the trustee’s sale. Thus, Glaski’s allegation of reliance
is not connected to any detriment or damage.
       Because Glaski has not demonstrated how this defect in his fraud allegations could
be cured by amendment, we conclude that the trial court did not abuse its discretion in
denying leave to amend the second cause of action in the SAC.
III.   WRONGFUL FORECLOSURE BY NONHOLDER OF THE DEED OF TRUST
       A.     Glaski’s Theory of Wrongful Foreclosure
       Glaski’s theory that the foreclosure was wrongful is based on (1) the position that
paragraph 22 of the Glaski deed of trust authorizes only the lender-beneficiary (or its
assignee) to (a) accelerate the loan after a default and (b) elect to cause the Property to be
sold and (2) the allegation that a nonholder of the deed of trust, rather than the true
beneficiary, instructed California Reconveyance to initiate the foreclosure.11

       11The claim that a foreclosure was conducted by or at the direction of a
nonholder of mortgage rights often arises where the mortgage has been securitized.
(Buchwalter, Cause of Action in Tort for Wrongful Foreclosure of Residential Mortgage,

                                              15
       In particular, Glaski alleges that (1) the corpus of the WaMu Securitized Trust was
a pool of residential mortgage notes purportedly secured by liens on residential real
estate; (2) section 2.05 of “the Pooling and Servicing Agreement” required that all
mortgage files transferred to the WaMu Securitized Trust be delivered to the trustee or
initial custodian of the WaMu Securitized Trust before the closing date of the trust
(which was allegedly set for December 21, 2005, or 90 days thereafter); (3) the trustee or
initial custodian was required to identify all such records as being held by or on behalf of
the WaMu Securitized Trust; (4) Glaski’s note and loan were not transferred to the
WaMu Securitized Trust prior to its closing date; (5) the assignment of the Glaski deed of
trust did not occur by the closing date in December 2005; (6) the transfer to the trust
attempted by the assignment of deed of trust recorded on June 15, 2009, occurred long
after the trust was closed; and (7) the attempted assignment was ineffective as the WaMu
Securitized Trust could not have accepted the Glaski deed of trust after the closing date
because of the pooling and servicing agreement and the statutory requirements applicable
to a Real Estate Mortgage Investment Conduit (REMIC) trust.12




52 Causes of Action Second (2012) 119, 149 [§ 11 addresses foreclosure by a nonholder
of mortgage rights].)
       12  This allegation comports with the following view of pooling and servicing
agreements and the federal tax code provisions applicable to REMIC trusts. “Once the
bundled mortgages are given to a depositor, the [pooling and servicing agreement] and
IRS tax code provisions require that the mortgages be transferred to the trust within a
certain time frame, usually ninety dates from the date the trust is created. After such
time, the trust closes and any subsequent transfers are invalid. The reason for this is
purely economic for the trust. If the mortgages are properly transferred within the ninety-
day open period, and then the trust properly closes, the trust is allowed to maintain
REMIC tax status.” (Deconstructing Securitized Trusts, supra, 41 Stetson L.Rev. at pp.
757-758.)


                                             16
       B.     Wrongful Foreclosure by a Nonholder of the Deed of Trust
       The theory that a foreclosure was wrongful because it was initiated by a nonholder
of the deed of trust has also been phrased as (1) the foreclosing party lacking standing to
foreclose or (2) the chain of title relied upon by the foreclosing party containing breaks or
defects. (See Scott v. JPMorgan Chase Bank, N.A. (2013) 214 Cal.App.4th 743, 764;
Herrera v. Deutsche Bank National Trust Co., supra, 196 Cal.App.4th 1366 [Deutsche
Bank not entitled to summary judgment on wrongful foreclosure claim because it failed
to show a chain of ownership that would establish it was the true beneficiary under the
deed of trust ]; Guerroro v. Greenpoint Mortgage Funding, Inc. (9th Cir. 2010) 403
Fed.Appx. 154, 156 [rejecting a wrongful foreclosure claim because, among other things,
plaintiffs “have not pleaded any facts to rebut the unbroken chain of title”].)
       In Barrionuevo v. Chase Bank, N.A. (N.D.Cal. 2012) 885 F.Supp.2d 964, the
district court stated: “Several courts have recognized the existence of a valid cause of
action for wrongful foreclosure where a party alleged not to be the true beneficiary
instructs the trustee to file a Notice of Default and initiate nonjudicial foreclosure.” (Id.
at p. 973.) We agree with this statement of law, but believe that properly alleging a cause
of action under this theory requires more than simply stating that the defendant who
invoked the power of sale was not the true beneficiary under the deed of trust. Rather, a
plaintiff asserting this theory must allege facts that show the defendant who invoked the
power of sale was not the true beneficiary. (See Herrera v. Federal National Mortgage
Assn. (2012) 205 Cal.App.4th 1495, 1506 [plaintiff failed to plead specific facts
demonstrating the transfer of the note and deed of trust were invalid].)
       C.     Borrower’s Standing to Raise a Defect in an Assignment
       One basis for claiming that a foreclosing party did not hold the deed of trust is that
the assignment relied upon by that party was ineffective. When a borrower asserts an
assignment was ineffective, a question often arises about the borrower’s standing to


                                              17
challenge the assignment of the loan (note and deed of trust)—an assignment to which
the borrower is not a party. (E.g., Conlin v. Mortgage Electronic Registration Systems,
Inc. (6th Cir. 2013) 714 F.3d 355, 361 [third party may only challenge an assignment if
that challenge would render the assignment absolutely invalid or ineffective, or void];
Culhane v. Aurora Loan Services of Nebraska (1st Cir. 2013) 708 F.3d 282, 291 [under
Massachusetts law, mortgagor has standing to challenge a mortgage assignment as
invalid, ineffective or void]; Gilbert v. Chase Home Finance, LLC (E.D.Cal., May 28,
2013, No. 1:13-CV-265 AWI SKO) 2013 WL 2318890.)13
       California’s version of the principle concerning a third party’s ability to challenge
an assignment has been stated in a secondary authority as follows:

       “Where an assignment is merely voidable at the election of the assignor,
       third parties, and particularly the obligor, cannot … successfully challenge
       the validity or effectiveness of the transfer.” (7 Cal.Jur.3d (2012)
       Assignments, § 43.)
       This statement implies that a borrower can challenge an assignment of his or her
note and deed of trust if the defect asserted would void the assignment. (See Reinagel v.
Deutsche Bank National Trust Co. (5th Cir. 2013) ___ F.3d ___ [2013 WL 3480207 at
p. *3] [following majority rule that an obligor may raise any ground that renders the
assignment void, rather than merely voidable].) We adopt this view of the law and turn
to the question whether Glaski’s allegations have presented a theory under which the
challenged assignments are void, not merely voidable.
       We reject the view that a borrower’s challenge to an assignment must fail once it
is determined that the borrower was not a party to, or third party beneficiary of, the

       13 “Although we may not rely on unpublished California cases, the California
Rules of Court do not prohibit citation to unpublished federal cases, which may properly
be cited as persuasive, although not binding, authority.” (Landmark Screens, LLC v.
Morgan, Lewis & Bockius, LLP (2010) 183 Cal.App.4th 238, 251, fn. 6, citing Cal. Rules
of Court, rule 8.1115.)


                                             18
assignment agreement. Cases adopting that position “paint with too broad a brush.”
(Culhane v. Aurora Loan Services of Nebraska, supra, 708 F.3d at p. 290.) Instead,
courts should proceed to the question whether the assignment was void.
       D.     Voidness of a Post-Closing Date Transfers to a Securitized Trust
       Here, the SAC includes a broad allegation that the WaMu Securitized Trust “did
not have standing to foreclosure on the … Property, as Defendants cannot provide the
entire chain of title of the note and the [deed of trust].”14
       More specifically, the SAC identifies two possible chains of title under which
Bank of America, as trustee for the WaMu Securitized Trust, could claim to be the holder
of the Glaski deed of trust and alleges that each possible chain of title suffers from the
same defect—a transfer that occurred after the closing date of the trust.
       First, Glaski addresses the possibility that (1) Bank of America’s chain of title is
based on its status as successor trustee for the WaMu Securitized Trust and (2) the Glaski
deed of trust became part of the WaMu Securitized Trust’s property when the securitized
trust was created in 2005. The SAC alleges that WaMu did not transfer Glaski’s note and
deed of trust into the WaMu Securitized Trust prior to the closing date established by the
pooling and servicing agreement. If WaMu’s attempted transfer was void, then Bank of
America could not claim to be the holder of the Glaski deed of trust simply by virtue of
being the successor trustee of the WaMu Securitized Trust.
       Second, Glaski addresses the possibility that Bank of America acquired Glaski’s
deed of trust from JP Morgan, which may have acquired it from the FDIC. Glaski

       14    Although this allegation and the remainder of the SAC do not explicitly
identify the trustee of the WaMu Securitized Trust as the entity that invoked the power of
sale, it is reasonable to interpret the allegation in this manner. Such an interpretation is
consistent with the position taken by Glaski’s attorney at the hearing on the demurrer,
where she argued that the WaMu Securitized Trust did not obtain Glaski’s loan and thus
was precluded from proceeding with the foreclosure.


                                               19
contends this alternate chain of title also is defective because JP Morgan’s attempt to
transfer the Glaski deed of trust to Bank of America, as trustee for the WaMu Securitized
Trust, occurred after the trust’s closing date. Glaski specifically alleges JP Morgan’s
attempted assignment of the deed of trust to the WaMu Securitized Trust in June 2009
occurred long after the WaMu Securitized Trust closed (i.e., 90 days after December 21,
2005).
         Based on these allegations, we will address whether a post-closing date transfer
into a securitized trust is the type of defect that would render the transfer void. Other
allegations relevant to this inquiry are that the WaMu Securitized Trust (1) was formed in
2005 under New York law and (2) was subject to the requirements imposed on REMIC
trusts (entities that do not pay federal income tax) by the Internal Revenue Code.
         The allegation that the WaMu Securitized Trust was formed under New York law
supports the conclusion that New York law governs the operation of the trust. New York
Estates, Powers & Trusts Law section 7-2.4, provides: “If the trust is expressed in an
instrument creating the estate of the trustee, every sale, conveyance or other act of the
trustee in contravention of the trust, except as authorized by this article and by any other
provision of law, is void.”15
         Because the WaMu Securitized Trust was created by the pooling and servicing
agreement and that agreement establishes a closing date after which the trust may no
longer accept loans, this statutory provision provides a legal basis for concluding that the
trustee’s attempt to accept a loan after the closing date would be void as an act in
contravention of the trust document.



         15   The statutory purpose is “to protect trust beneficiaries from unauthorized
actions by the trustee.” (Turano, Practice Commentaries, McKinney’s Consolidated
Laws of New York, Book 17B, EPTL § 7-2.4.)


                                              20
       We are aware that some courts have considered the role of New York law and
rejected the post-closing date theory on the grounds that the New York statute is not
interpreted literally, but treats acts in contravention of the trust instrument as merely
voidable. (Calderon v. Bank of America, N.A. (W.D.Tex., Apr. 23, 2013, No. SA:12-CV-
00121-DAE) ___ F.Supp.2d ___, [2013 WL 1741951 at p. *12] [transfer of plaintiffs’
note, if it violated PSA, would merely be voidable and therefore plaintiffs do not have
standing to challenge it]; Bank of America National Association v. Bassman FBT, L.L.C.
(Ill.Ct.App. 2012) 981 N.E.2d 1, 8 [following cases that treat ultra vires acts as merely
voidable].)
       Despite the foregoing cases, we will join those courts that have read the New York
statute literally. We recognize that a literal reading and application of the statute may not
always be appropriate because, in some contexts, a literal reading might defeat the
statutory purpose by harming, rather than protecting, the beneficiaries of the trust. In this
case, however, we believe applying the statute to void the attempted transfer is justified
because it protects the beneficiaries of the WaMu Securitized Trust from the potential
adverse tax consequence of the trust losing its status as a REMIC trust under the Internal
Revenue Code. Because the literal interpretation furthers the statutory purpose, we join
the position stated by a New York court approximately two months ago: “Under New
York Trust Law, every sale, conveyance or other act of the trustee in contravention of the
trust is void. EPTL § 7-2.4. Therefore, the acceptance of the note and mortgage by the
trustee after the date the trust closed, would be void.” (Wells Fargo Bank, N.A. v.
Erobobo (Apr. 29, 2013) 39 Misc.3d 1220(A), 2013 WL 1831799, slip opn. p. 8; see
Levitin & Twomey, Mortgage Servicing, supra, 28 Yale J. on Reg. at p. 14, fn. 35 [under
New York law, any transfer to the trust in contravention of the trust documents is void].)
Relying on Erobobo, a bankruptcy court recently concluded “that under New York law,
assignment of the Saldivars’ Note after the start up day is void ab initio. As such, none

                                              21
of the Saldivars’ claims will be dismissed for lack of standing.” (In re Saldivar
(Bankr.S.D.Tex., Jun. 5, 2013, No. 11-10689) 2013 WL 2452699, at p. *4.)
       We conclude that Glaski’s factual allegations regarding post-closing date attempts
to transfer his deed of trust into the WaMu Securitized Trust are sufficient to state a basis
for concluding the attempted transfers were void. As a result, Glaski has a stated
cognizable claim for wrongful foreclosure under the theory that the entity invoking the
power of sale (i.e., Bank of America in its capacity as trustee for the WaMu Securitized
Trust) was not the holder of the Glaski deed of trust.16
       We are aware that that some federal district courts sitting in California have
rejected the post-closing date theory of invalidity on the grounds that the borrower does
not have standing to challenge an assignment between two other parties. (Aniel v. GMAC
Mortgage, LLC (N.D.Cal., Nov. 2, 2012, No. C 12-04201 SBA) 2012 WL 5389706
[joining courts that held borrowers lack standing to assert the loan transfer occurred
outside the temporal bounds prescribed by the pooling and servicing agreement];
Almutarreb v. Bank of New York Trust Co., N.A. (N.D.Cal., Sept. 24, 2012, No. C 12-


       16   Because Glaski has stated a claim for relief in his wrongful foreclosure action,
we need not address his alternate theory that the foreclosure was void because it was
implemented by forged documents. (Genesis Environmental Services v. San Joaquin
Valley Unified Air Pollution Control Dist. (2003) 113 Cal.App.4th 597, 603 [appellate
inquiry ends and reversal is required once court determines a cause of action was stated
under any legal theory].) We note, however, that California law provides that ratification
generally is an affirmative defense and must be specially pleaded by the party asserting it.
(See Reina v. Erassarret (1949) 90 Cal.App.2d 418, 424 [ratification is an affirmative
defense and the defendant ordinarily bears the burden of proof]; 49A Cal.Jur.3d (2010)
Pleading, § 186, p. 319 [defenses that must be specially pleaded include waiver, estoppel
and ratification].) Also, “[w]hether there has been ratification of a forged signature is
ordinarily a question of fact.” (Common Wealth Ins. Systems, Inc. v. Kersten (1974) 40
Cal.App.3d 1014, 1026; see Brock v. Yale Mortg. Corp. (Ga. 2010) 700 S.E.2d 583, 588
[ratification may be expressed or implied from acts of principal and “is usually a fact
question for the jury”; wife had forged husband’s signature on quitclaim deed].)


                                             22
3061 EMC) 2012 WL 4371410.) These cases are not persuasive because they do not
address the principle that a borrower may challenge an assignment that is void and they
do not apply New York trust law to the operation of the securitized trusts in question.
       E.     Application of Gomes
       The next question we address is whether Glaski’s wrongful foreclosure claim is
precluded by the principles set forth in Gomes, supra, 192 Cal.App.4th 1149, a case
relied upon by the trial court in sustaining the demurrer. Gomes was a pre-foreclosure
action brought by a borrower against the lender, trustee under a deed and trust, and
MERS, a national electronic registry that tracks the transfer of ownership interests and
servicing rights in mortgage loans in the secondary mortgage market. (Id. at p. 1151.)
The subject trust deed identified MERS as a nominee for the lender and that MERS is the
beneficiary under the trust deed. After initiation of a nonjudicial forclosure, borrower
sued for wrongful initiation of foreclosure, alleging that the current owner of the note did
not authorize MERS, the nominee, to proceed with the foreclosure. The appellate court
held that California’s nonjudicial foreclosure system, outlined in Civil Code sections
2924 through 2924k, is a “‘comprehensive framework for the regulation of a nonjudicial
foreclosure sale’” that did not allow for a challenge to the authority of the person
initiating the foreclosure. (Gomes, supra, at p. 1154.)
       In Naranjo v. SBMC Mortgage (S.D.Cal., Jul. 24, 2012, No. 11-CV-2229-
L(WVG)) 2012 WL 3030370 (Naranjo), the district court addressed the scope of Gomes,
stating:

       “In Gomes, the California Court of Appeal held that a plaintiff does not
       have a right to bring an action to determine the nominee’s authorization to
       proceed with a nonjudicial foreclosure on behalf of a noteholder.
       [Citation.] The nominee in Gomes was MERS. [Citation.] Here, Plaintiff
       is not seeking such a determination. The role of the nominee is not central
       to this action as it was in Gomes. Rather, Plaintiff alleges that the transfer
       of rights to the WAMU Trust is improper, thus Defendants consequently

                                             23
       lack the legal right to either collect on the debt or enforce the underlying
       security interest.” (Naranjo, supra, 2012 WL 3030370, at p. *3.)
       Thus, the court in Naranjo did not interpret Gomes as barring a claim that was
essentially the same as the post-closing date claim Glaski is asserting in this case.
       Furthermore, the limited nature of the holding in Gomes is demonstrated by the
Gomes court’s discussion of three federal cases relied upon by Mr. Gomes. The court
stated that the federal cases were not on point because none recognized a cause of action
requiring the noteholder’s nominee to prove its authority to initiate a foreclosure
proceeding. (Gomes, supra, 192 Cal.App.4th at p. 1155.) The Gomes court described
one of the federal cases by stating that “the plaintiff alleged wrongful foreclosure on the
ground that assignments of the deed of trust had been improperly backdated, and thus the
wrong party had initiated the foreclosure process. [Citaiton.] No such infirmity is
alleged here.” (Ibid.; see Lester v. J.P. Morgan Chase Bank (N.D.Cal., Feb. 20, 2013)
___ F.Supp.2d____, [2013 WL 633333, p. *7] [concluding Gomes did not preclude the
plaintiff from challenging JP Morgan’s authority to foreclose].) The Gomes court also
stated it was significant that in each of the three federal cases, “the plaintiff’s complaint
identified a specific factual basis for alleging that the foreclosure was not initiated by the
correct party.” (Gomes, supra, at p. 1156.)
       The instant case is distinguishable from Gomes on at least two grounds. First, like
Naranjo, Glaski has alleged that the entity claiming to be the noteholder was not the true
owner of the note. In contrast, the principle set forth in Gomes concerns the authority of
the noteholder’s nominee, MERS. Second, Glaski has alleged specific grounds for his
theory that the foreclosure was not conducted at the direction of the correct party.
       In view of the limiting statements included in the Gomes opinion, we do not
interpret it as barring claims that challenge a foreclosure based on specific allegations
that an attempt to transfer the deed of trust was void. Our interpretation, which allows
borrowers to pursue questions regarding the chain of ownership, is compatible with

                                              24
Herrera v. Deutsche Bank National Trust Co., supra, 196 Cal.App.4th 1366. In that case,
the court concluded that triable issues of material fact existed regarding alleged breaks in
the chain of ownership of the deed of trust in question. (Id. at p. 1378.) Those triable
issues existed because Deutsche Bank’s motion for summary judgment failed to establish
it was the beneficiary under that deed of trust. (Ibid.)
       F.     Tender
       Defendants contend that Glaski’s claims for wrongful foreclosure, cancellation of
instruments and quiet title are defective because Glaski failed to allege that he made a
valid and viable tender of payment of the indebtedness. (See Karlsen v. American Sav. &
Loan Assn. (1971) 15 Cal.App.3d 112, 117 [“valid and viable tender of payment of the
indebtedness owing is essential to an action to cancel a voidable sale under a deed of
trust”].)
       Glaski contends that he is not required to allege he tendered payment of the loan
balance because (1) there are many exceptions to the tender rule, (2) defendants have
offered no authority for the proposition that the absence of a tender bars a claim for
damages,17 and (3) the tender rule is a principle of equity and its application should not
be decided against him at the pleading stage.
       Tender is not required where the foreclosure sale is void, rather than voidable,
such as when a plaintiff proves that the entity lacked the authority to foreclose on the
property. (Lester v. J.P. Morgan Chase Bank, supra, ___ F.Supp.2d____, [2013 WL
633333, p. *8]; 4 Miller & Starr, Cal. Real Estate (3d ed. 2003) Deeds of Trust, § 10:212,
p. 686.)



       17See generally, Annotation, Recognition of Action for Damages for Wrongful
Foreclosure—Types of Action (2013) 82 A.L.R.6th 43 (claims that a foreclosure is
“wrongful” can be tort-based, statute-based, and contract-based).


                                             25
       Accordingly, we cannot uphold the demurrer to the wrongful foreclosure claim
based on the absence of an allegation that Glaski tendered the amount due under his loan.
Thus, we need not address the other exceptions to the tender requirement. (See e.g.,
Onofrio v. Rice (1997) 55 Cal.App.4th 413, 424 [tender may not be required where it
would be inequitable to do so].)
       G.     Remedy of Setting Aside Trustee’s Sale
       Defendants argue that the allegedly ineffective transfer to the WaMu Securitized
Trust was a mistake that occurred outside the confines of the statutory nonjudicial
foreclosure proceeding and, pursuant to Nguyen v. Calhoun (2003) 105 Cal.App.4th 428,
445, that mistake does not provide a basis for invalidating the trustee’s sale.
       First, this argument does not negate the possibility that other types of relief, such
as damages, are available to Glaski. (See generally, Annot., Recognition of Action for
Damages for Wrongful Foreclosure—Types of Action, supra, 82 A.L.R.6th 43.)
       Second, “where a plaintiff alleges that the entity lacked authority to foreclose on
the property, the foreclosure sale would be void. [Citation.]” (Lester v. J.P. Morgan
Chase Bank, supra, ___ F.Supp.2d____, [2013 WL 633333, p. *8].)
       Consequently, we conclude that Nguyen v. Calhoun, supra, 105 Cal.App.4th 428
does not deprive Glaski of the opportunity to prove the foreclosure sale was void based
on a lack of authority.
       H.     Causes of Action Stated
       Based on the foregoing, we conclude that Glaski’s fourth cause of action has
stated a claim for wrongful foreclosure. It follows that Glaski also has stated claims for
quiet title (third cause of action), declaratory relief (fifth cause of action), cancellation of
instruments (eighth cause of action), and unfair business practices under Business and
Professions Code section 17200 (ninth cause of action). (See Susilo v. Wells Fargo Bank,



                                               26
N.A. (C.D.Cal. 2011) 796 F.Supp.2d 1177, 1196 [plaintiff’s wrongful foreclosure claims
served as predicate violations for her UCL claim].)
IV.       JUDICIAL NOTICE
          A.     Glaski’s Request for Judicial Notice
          When Glaski filed his opening brief, he also filed a request for judicial notice of
(1) a Consent Judgment entered on April 4, 2012, by the United States District Court of
the District of Columbia in United States v. Bank of America Corp. (D.D.C. No. 12-CV-
00361); (2) the Settlement Term Sheet attached to the Consent Judgment; and (3) the
federal and state release documents attached to the Consent Judgment as Exhibits F and
G.
          Defendants opposed the request for judicial notice on the ground that the request
violated the requirements in California Rules of Court, rule 8.252 because it was not filed
with a separate proposed order, did not state why the matter to be noticed was relevant to
the appeal, and did not state whether the matters were submitted to the trial court and, if
so, whether that court took judicial notice of the matters.
          The documents included in Glaski’s request for judicial notice may provide
background information and insight into robo-signing18 and other problems that the
lending industry has had with the procedures used to foreclose on defaulted mortgages.
However, these documents do not directly affect whether the allegations in the SAC are
sufficient to state a cause of action. Therefore, we deny Glaski’s request for judicial
notice.




          18
          Claims of misrepresentation or fraud related to robo-signing of foreclosure
documents is addressed in Buchwalter, Cause of Action in Tort for Wrongful Foreclosure
of Residential Mortgage, 52 Causes of Action Second, supra, at pages 147 to 149.


                                                27
       B.     Defendants’ Request for Judicial Notice of Assignment
       The “ASSIGNMENT OF DEED OF TRUST” recorded on December 9, 2008, that
stated JP Morgan transferred and assigned all beneficial interest under the Glaski deed of
trust to “LaSalle Bank NA as trustee for WaMu [Securitized Trust]” together with the
note described in and secured by the Glaski deed of trust was not attached to the SAC as
an exhibit. That document is part of the appellate record because the respondents’
appendix includes a copy of defendants’ request for judicial notice that was filed in June
2011 to support a motion for judgment on the pleadings.
       In ruling on defendants’ request for judicial notice, the trial court stated that it
could only take judicial notice that certain documents in the request, including the
assignment of deed of trust, had been recorded, but it could not take judicial notice of
factual matters stated in those documents. This ruling is correct and unchallenged on
appeal. Therefore, like the trial court, we will take judicial notice of the existence and
recordation of the December 2008 assignment, but we “do not take notice of the truth of
matters stated therein.” (Herrera v. Deutsche Bank National Trust Co., supra, 196
Cal.App.4th at p. 1375.) As a result, the assignment of deed of trust does not establish
that JP Morgan was, in fact, the holder of the beneficial interest in the Glaski deed of
trust that the assignment states was transferred to LaSalle Bank. Similarly, it does not
establish that LaSalle Bank in fact became the owner or holder of that beneficial interest.
       Because the document does not establish these facts for purposes of this demurrer,
it does not cure either of the breaks in the two alternate chains of ownership challenged in
the SAC. Therefore, the December 2008 assignment does not provide a basis for
sustaining the demurrer.




                                              28
                                       DISPOSITION
       The judgment of dismissal is reversed. The trial court is directed to vacate its
order sustaining the general demurrer and to enter a new order overruling that demurrer
as to the third, fourth, fifth, eighth and ninth causes of action.
       Glaski’s request for judicial notice filed on September 25, 2012, is denied.
       Glaski shall recover his costs on appeal.



                                                                     _____________________
                                                                                  Franson, J.
WE CONCUR:

 _____________________
Wiseman, Acting P.J.

 _____________________
Kane, J.




                                               29